DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive.  Applicant contends that the amended claims “provide that a bias circuit generates an analog bias signal, and that analog bias signal is provided to each of the plurality of analog delay circuits,” while the proposed combination “only contemplate generating a separate bias signal for each analog delay element.”  Notably, Applicant considers Parker’s delay element 500 as corresponding to the claimed analog delay elements (see page 6 of remarks).
However, there is nothing in Applicant’s remarks and/or claim amendments that differentiate over the prior art combination set forth in the previous Office Action.  Specifically, the interpretation that Palmer’s delay element 500 corresponds to the claimed analog delay circuits is incorrect, at least because the delay element 500 comprise digital components and could not be considered analog.  Rather, Palmer discloses that the delay element 500 includes a plurality of plurality of inverters 511-513 coupled in series, where each inverter 512 functions as an individual “delay element” (see paragraph 49 of Palmer).  This configuration of inverters 511-513 is highly relative to the claimed “plurality of analog delay elements”, in that the current starved analog inverters 511-513 are coupled in series, each one receiving the same analog bias signal from delay DAC 530.  Applicant does not address the configuration of inverters.
In light of the above, Examiner has found no reason to withdraw the previously applied rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schloeman et al. (US 6280012 B1) in view of Palmer et al. (US 2015/0145581 A1).
Regarding claim 16:
	Schloeman et al. disclose an integrated circuit to drive a plurality of fluid actuators, the integrated circuit comprising:
	a plurality of analog delay circuits (35, 42: col. 4, lines 16-18, 34-39) operably coupled in series (Fig. 3) and to a fire input (from fire signal generation logic 18) to receive a fire signal (firing signal FT) in succession (Fig. 3), each analog delay circuit to receive the first signal and, after a delay, provide the fire signal via an output to a corresponding fluid actuator of the plurality of fluid actuators (col. 4, lines 4-6 & Fig. 3).
	Schloeman et al. do not expressly disclose that the integrated circuit comprises a bias circuit operably coupled to each of the plurality of analog delay circuits.
	However, Schloeman et al. do also teach that analog delay elements may vary with process variances (col. 4, lines 28-33).
However, Palmer et al. disclose circuitry for calibrating a delay circuitry to compensate for various circuity parameter variations (paragraph 16) by utilizing a bias circuit (at least delay DAC 530) operably coupled to each of a plurality of analog delay circuits (inverters 511-513: Fig. 5), each of the plurality of analog delay circuits is responsive to an analog bias signal (Vbn, Vbp: Fig. 5), the bias circuit providing the analog bias signal to control the delay (paragraphs 48-49 & Fig. 5).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include Palmer et al.’s bias circuit into Schloeman et al.’s integrated circuit, for the purpose of compensating for circuitry parameter variations.
Regarding claim 17:
	Schloeman et al.’s modified circuit comprises all the limitations of claim 16, and Palmer et al. also disclose that the analog delay elements include a current starved inverter circuit (paragraph 48 & Fig. 5).
Regarding claim 18:
	Schloeman et al.’s modified circuit comprises all the limitations of claim 16, and Palmer et al. also disclose that the bias circuit includes a digital-to-analog converter (DAC 530) to receive a programmable input (range bias voltage Vmg) and the bias signal includes a control voltage in response to the programmable input (paragraph 49 & Fig. 5).
Regarding claim 19:
	Schloeman et al.’s modified circuit comprises all the limitations of claim 18, and Palmer et al. also disclose that the control voltage is a continuous control voltage (voltage are “set”: paragraph 49).
Regarding claim 20:
	Schloeman et al.’s modified circuit comprises all the limitations of claim 16, and Palmer et al. also disclose that the bias signal is one of a plurality of available bias signals of the bias circuit (paragraph 48-51).
Regarding claim 21:
	Schloeman et al.’s modified circuit comprises all the limitations of claim 16, and Schloeman et al. also disclose that each analog delay circuit includes an input (Fig. 3), and the output of an analog delay circuit of the plurality of analog delay circuits is coupled to the input of a successive analog delay circuit coupled in series (col. 3, line 61 – col. 4, line 9 & Fig. 3).
Regarding claim 22:
	Schloeman et al.’s modified circuit comprises all the limitations of claim 16, and Palmer et al. also disclose that the length of the delay in each analog delay circuit is variable (paragraphs 48-51), and the length of the delay is adjusted via the analog delay signal (paragraph 49) based on a measurement of a length of time taken to propagate the fire signal through the plurality of analog delay elements (paragraphs 21, 27).
	Please note that the claimed feature that the length of the delay is adjusted “based on a measurement of a length of time taken to propagate the fire signal through the plurality of analog delay elements” is currently presented as a recitation of intended use for the claimed integrated circuit.  The claimed integrated circuit does not include means plus function language or a control circuit configured to perform such feedback control.
Regarding claim 23:
	Schloeman et al.’s modified circuit comprises all the limitations of claim 16, and Schloeman et al. also disclose that the integrated circuit is included on a fluid ejection die (Figs. 1, 3).
Regarding claim 24:
	Schloeman et al. disclose a fluid ejection device comprising:
	a plurality of analog delay circuits (35, 42: col. 4, lines 16-18, 34-39) operably coupled in series (Fig. 3) and to a fire input (from fire signal generation logic 18) to receive a fire signal 
	a fluid actuator device (printhead 10) having a plurality of fluid actuators (ink expulsion elements 25: Fig. 2), the fluid actuator device operably coupled to each output (Fig. 3) and to eject fluid with a fluid actuator of the plurality of the fluid actuators in response to the fire signal (col. 3, line 61 – col. 4, line 9 & Fig. 4).
	Schloeman et al. do not expressly disclose that the integrated circuit comprises a bias circuit operably coupled to each of the plurality of analog delay circuits.
	However, Schloeman et al. do also teach that analog delay elements may vary with process variances (col. 4, lines 28-33).
	However, Palmer et al. disclose circuitry for calibrating a delay circuitry to compensate for various circuity parameter variations (paragraph 16) by utilizing a bias circuit (at least delay DAC 530) operably coupled to each of a plurality of analog delay circuits (inverters 511-513: Fig. 5), each analog delay circuit to receive an input signal (DEL_IN) and an analog bias signal (Vbn, Vbp), the bias circuit providing the analog bias signal to control the delay (paragraphs 48-49 & Fig. 5).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include Palmer et al.’s bias cicuit into Schloeman et al.’s integrated circuit, for the purpose of compensating for circuitry parameter variations.
Regarding claim 25:
	Schloeman et al.’s modified device comprises all the limitations of claim 24, and Schloeman et al. also disclose that the plurality of analog delay circuits and the fluid actuator device are included on a fluid ejection die (11: Figs. 1, 3).
Palmer et al. also teach that the plurality of analog delay circuits, the bias circuit, and the destination blocks may be integrated into the same circuit (paragraph 53).

Regarding claim 26:
	Schloeman et al.’s modified device comprises all the limitations of claim 24, but does not expressly comprise a plurality of fluid ejection dice.
	However, Examiner takes Official Notice that fluid ejection devices commonly employ a plurality of fluid ejection dice, so as to provide a printbar that enables image formation across an entire width of media.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to form a printbar having a plurality of Schloeman et al.’s modified fluid ejection dice.
Regarding claim 27:
	Schloeman et al.’s modified device comprises all the limitations of claim 25, and Schloeman et al. also disclose that the device may comprise a print substance reservoir (ink supply 118: col. 6, lines 25-29).
Regarding claim 28:
	Schloeman et al. disclose a printhead cartridge (col. 6, lines 25-29) comprising an integrated circuit to drive a plurality of fluid actuators, the integrated circuit comprising:
	a plurality of analog delay circuits (35, 42: col. 4, lines 16-18, 34-39) operably coupled in series (Fig. 3) and to a fire input (from fire signal generation logic 18) to receive a fire signal (firing signal FT) in succession (Fig. 3), each analog delay circuit to receive the first signal and, after a delay, provide the fire signal to a corresponding fluid actuator of the plurality of fluid actuators (col. 4, lines 4-6 & Fig. 3); and
	a plurality of fluid actuators (ink expulsion elements 25), each of the plurality of fluid actuators operably coupled to a corresponding output (Fig. 3) and to eject fluid in response to the fire signal (col. 5, lines 48-59).
Schloeman et al. do not expressly disclose that integrated circuit comprises a bias circuit to provide a bias signal and control the delay in the plurality of analog delay circuits.
	However, Schloeman et al. do also teach that analog delay elements may vary with process variances (col. 4, lines 28-33).
	However, Palmer et al. disclose circuitry for calibrating a delay circuitry to compensate for various circuity parameter variations (paragraph 16) by utilizing a bias circuit (at least delay DAC 530) operably coupled to each of a plurality of analog delay circuits (Fig. 5), each analog delay circuit to receive an input signal (DEL_IN) and an analog bias signal (Vbn, Vbp), the bias circuit providing the bias signal to control the delay (paragraphs 48-49 & Fig. 5).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include Palmer et al.’s bias circuitr into Schloeman et al.’s integrated circuit, for the purpose of compensating for circuitry parameter variations.
Regarding claim 29:
	Schloeman et al.’s modified printhead cartridge comprises all the limitations of claim 28, and Schloeman et al. also disclose that the plurality of fluid actuators are arranged in a plurality of primitives (13/30A), and each primitive is coupled to a corresponding output (Figs. 1, 3).
Regarding claim 30:
	Schloeman et al.’s modified printhead cartridge comprises all the limitations of claim 29, and Schloeman et al. also disclose that the plurality of primitives are arranged on a fluid ejection die along an axis of a column of the fluid ejection die (Figs. 1, 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853